Title: To Thomas Jefferson from Henry Dearborn, 8 January 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     January 8th. 1805
                  
                  All claims for services performed, in our revolutionery war except for lands or pentions, are bar’d by the Act of limitation, and no officer was intitled to lands unless he served to the close of the war or was deranged by certain resolutions of Congress. It appears by the journals of Congress that Genl. Conway resigned on the 22d. day of April 1778 and Congress accepted his resignation on the 28th. of the same month, and on the 19th. of June following Congress passed the following resolution,—that the sum of 8223 livers tournois & 4 sous. and 200 dollars, should be allowed Genl. Conway as a gratuity for his expenses previous to his entering into the pay of the U.S. and for his return to France, and bills should be drawn on Paris in favour of Genl. Conway for 7792 livers Tournois and that a warrant should issue on the Treasury for 321 Dols. & 30/90 in favour of Genl. Conway,—which sums are said to be the ballance of his account against the United States.
                  From the forgoing resolution, it appears that a full settlement of Genl. Conways claims took place at the time of or was after his resignation, and it is evident that by his resignation he forfited all claims to lands. of course neither he or his heirs can have any legal claims upon the U.S. for services performed prior to the time of his resignation & settlement as above.
                  with respectfull concideration I am Sir Your Obedt. Servt.
                  
                     H. Dearborn 
                     
                  
               